NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



MICHAEL GLIDDEN, DOC #C03866,                  )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-733
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and BADALAMENTI, JJ., Concur.